        Case: 3:21-cv-00030-bbc Document #: 8 Filed: 05/25/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
TOUSSAINT L’OUVERTURE MINETT, SR.,
                                                                    ORDER
                            Plaintiff,
                                                                  21-cv-30-bbc
              v.

OFFICER KRUTER,

                             Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
       Pro se plaintiff Toussaint Minett, Sr., who is incarcerated at the Oakhill Correctional

Institution, has filed a proposed civil action under 42 U.S.C. § 1983, alleging that while he

was incarcerated at the Rock County jail, defendant Officer Kruter violated his constitutional

rights by repeatedly shining a bright light in plaintiff’s eyes on February 23, 2019, even

though he knew from plaintiff’s past complaints and lawsuits that it aggravated plaintiff’s

serious eye condition. As explained in an order entered on April 8, 2021, dkt. #6, the court

dismissed plaintiff’s previous lawsuit raising this same claim (case no. 19-cv-205, dkt. #44)

without prejudice for plaintiff’s failure to exhaust his jail remedies before filing his lawsuit.

Although it seems clear that plaintiff cannot exhaust his administrative remedies with respect

to his claim, I gave him one final opportunity to explain why he did not complete the final

step of the jail’s five-step grievance process by filing a grievance with the sheriff in a timely

manner.

       In his response to the court’s order, plaintiff says that he filed his fifth and final

grievance dated March 17, 2019 with the sheriff but that Captain Burdick intercepted that

grievance and responded that “[t]here is no grievance here.” Dkt. #7 at 2. According to

                                               1
        Case: 3:21-cv-00030-bbc Document #: 8 Filed: 05/25/21 Page 2 of 3




plaintiff, he thought the grievance went to the sheriff and that Captain Burdick responded

on the sheriff’s behalf. Plaintiff accuses Burdick of interfering with his attempt to exhaust

his administrative remedies.

       Plaintiff raised these same arguments in his previous lawsuit in response to

defendant’s motion to dismiss and in his motion for reconsideration of the court’s order

dismissing his claim. See case no. 19-205, dkt. ##44 at 3-4 and 48. As the court explained

in that lawsuit, the grievance filed by plaintiff on March 17, 2019, relates to the conduct of

a different officer and statements that officer allegedly made about the incident with

defendant Kreuter. Therefore, even if plaintiff meant that grievance to be a fifth stage

grievance about defendant Kreuter to the sheriff, it was not sufficient to notify the sheriff

about Kreuter’s alleged wrongdoing and allow jail administrators a fair opportunity to resolve

the grievance without litigation. The grievance did not mention Kreuter at all or discuss any

details of the alleged flashlight incident. Therefore, I find that plaintiff failed to exhaust his

administrative remedies.

       Although it is necessary to dismiss plaintiff’s claim again without prejudice, Ford v.

Johnson, 362 F.3d 395, 401 (7th Cir. 2004) (dismissal for failure to exhaust is always

without prejudice), plaintiff will not be able to exhaust this claim because any future

grievance filed with the sheriff would be untimely.



                                            ORDER

       IT IS ORDERED that plaintiff Toussaint Minett, Sr.’s claim is DISMISSED without



                                                2
        Case: 3:21-cv-00030-bbc Document #: 8 Filed: 05/25/21 Page 3 of 3




prejudice for his failure to exhaust his administrative remedies before filing suit.

       Entered this 25th day of May, 2021.

                                           BY THE COURT:

                                             /s/
                                           ________________________
                                           BARBARA B. CRABB
                                           District Judge




                                              3
